             Case 3:18-cv-00535-JSC Document 138 Filed 08/08/19 Page 1 of 5



 1 SETH GALANTER*
   ALICE Y. ABROKWA*
 2 LEECIA WELCH (CA Bar No. 208741)
   National Center for Youth Law
 3 405 14th Street, 15th Floor
   Oakland, CA 94612, and
 4 1313 L Street, NW, Suite 130
   Washington, DC 20005
 5 Ph: (510) 835-8098
   Fax: (510) 835-8099
 6 Emails: lwelch@youthlaw.org, sgalanter@youthlaw.org, aabrokwa@youthlaw.org

 7 JENNIFER A. REISCH (CA Bar No. 223671)
   Equal Rights Advocates
 8 1170 Market Street, Suite 700
   San Francisco, CA 94102
 9 Ph: (415) 621-0672
   Fax: (415) 621-6744
10 Email: jreisch@equalrights.org

11 JAVIER M. GUZMAN*
   ROBIN F. THURSTON*
12 KARIANNE JONES*
   Democracy Forward Foundation
13 1333 H St. NW
   Washington, DC 20005
14 Ph: (202) 448-9090, Fax: (202) 701-1775
   Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
15 kjones@democracyforward.org

16 EMILY MARTIN*
   NEENA CHAUDHRY*
17 SUNU CHANDY*
   National Women’s Law Center
18 11 Dupont Circle, NW, Suite 800
   Washington, DC 20036
19 Ph: (202) 588-5180
   Fax: (202) 588-5185
20 Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org,

21 *admitted pro hac vice

22 Attorneys for Plaintiffs

23 JOSEPH H. HUNT
   Assistant Attorney General
24
   CARLOTTA P. WELLS
25 Assistant Branch Director
   Civil Division
26
   STEVEN A. MYERS
27 (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO
28 (CA Bar # 308075)

               Stipulated Request for Order, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
             Case 3:18-cv-00535-JSC Document 138 Filed 08/08/19 Page 2 of 5



 1 Trial Attorneys
   United States Department of Justice
 2 Civil Division, Federal Programs Branch
   1100 L St. NW
 3 Washington, DC 20005
   Tel: (202) 305-8648
 4 Fax: (202) 616-8470
   E-mail: steven.a.myers@usdoj.gov
 5
   Attorneys for Defendants
 6

 7                             UNITED STATES DISTRICT COURT FOR THE
                                 NORTHERN DISTRICT OF CALIFORNIA
 8                                    SAN FRANCISCO DIVISION

 9
10   SURVJUSTICE, INC.,
     EQUAL RIGHTS ADVOCATES, and
11
     VICTIM RIGHTS LAW CENTER,
12                                                     Case No. 18-cv-0535-JSC
                             Plaintiffs,
13                                                     STIPULATED REQUEST FOR
             v.                                        ORDER CHANGING TIME
14
                                                       Hon. Jacqueline Scott Corley
15   ELISABETH D. DEVOS,                               Hearing: October 17, 2019, 9:00 a.m.
     in her official capacity as Secretary of
16   Education,                                        Phillip Burton Federal Building & United
     KENNETH L. MARCUS,                                States Courthouse, Courtroom F, 15th
17   in his official capacity as Assistant Secretary   Floor,
     for Civil Rights, and                             450 Golden Gate Ave., San Francisco, CA
18                                                     94102
     U.S. DEPARTMENT OF EDUCATION,
19
                             Defendants.
20

21

22

23

24

25

26

27

28

                  Stipulated Request for Order, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
             Case 3:18-cv-00535-JSC Document 138 Filed 08/08/19 Page 3 of 5



 1         Subject to the Court’s approval and pursuant to Rule 6-2 of the Local Rules of Practice in Civil

 2 Proceedings before the United States District Court for the Northern District of California, the parties

 3 stipulate as follows:

 4         1. The deadline for Defendants’ opposition to Plaintiffs’ motion for summary judgment and cross

 5             motion is extended by one week (i.e., August 29, 2019).

 6         2. The deadline for Plaintiffs’ reply and opposition to Defendants’ cross motion is extended by

 7             one week (i.e., September 19, 2019).

 8         3. The deadline for Defendants’ reply is extended by one week (i.e., October 3, 2019).

 9   Dated: August 8, 2019                            Respectfully Submitted,

10   SETH GALANTER*                                   JOSEPH H. HUNT
     ALICE Y. ABROKWA*                                Assistant Attorney General
11   LEECIA WELCH (CA Bar No. 208741)
     National Center for Youth Law
12   405 14th Street, 15th Floor                      CARLOTTA P. WELLS
     Oakland, CA 94612, and                           Assistant Branch Director
13   1313 L Street, NW, Suite 130                     Civil Division
     Washington, DC 20005
14   Ph: (510) 835-8098                               /s/ Benjamin T. Takemoto
     Fax: (510) 835-8099                              STEVEN A. MYERS
15   Emails: sgalanter@youthlaw.org,                  (NY Bar # 4823043)
     lwelch@youthlaw.org,
16   aabrokwa@youthlaw.org                            BENJAMIN T. TAKEMOTO
                                                      (CA Bar # 308075)
17   JENNIFER A. REISCH (CA Bar No. 223671)           Trial Attorneys
     Equal Rights Advocates                           United States Department of Justice
18   1170 Market Street, Suite 700                    Civil Division, Federal Programs Branch
     San Francisco, CA 94102                          P.O. Box No. 883, Ben Franklin Station
19   Ph: (415) 621-0672
     Fax: (415) 621-6744                              Washington, DC 20044
20   Email: jreisch@equalrights.org                   Tel: (202) 532-4252
                                                      Fax: (202) 616-8470
21   JAVIER M. GUZMAN*                                E-mail: benjamin.takemoto@usdoj.gov
     ROBIN F. THURSTON*
22   KARIANNE JONES*                                  Attorneys for Defendants
     Democracy Forward Foundation
23   1333 H St. NW
     Washington, DC 20005
24   Ph: (202) 448-9090
     Fax: (202) 701-1775
25   Emails: jguzman@democracyforward.org,
     rthurston@democracyforward.org,
26   kjones@democracyforward.org
27   EMILY MARTIN*
     NEENA CHAUDHRY*
28   SUNU CHANDY*

               Stipulated Request for Order, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
                                                   1
             Case 3:18-cv-00535-JSC Document 138 Filed 08/08/19 Page 4 of 5



 1   National Women’s Law Center
     11 Dupont Circle, NW, Suite 800
 2   Washington, DC 20036
     Ph: (202) 588-5180
 3   Fax: (202) 588-5185
     Emails: emartin@nwlc.org,
 4   nchaudhry@nwlc.org, schandy@nwlc.org,

 5   *admitted pro hac vice

 6   Attorneys for Plaintiffs

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

               Stipulated Request for Order, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
                                                   2
              Case 3:18-cv-00535-JSC Document 138 Filed 08/08/19 Page 5 of 5



 1                                            [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4 Dated: __________________________                      __________________________________
                                                          JACQUELINE SCOTT CORLEY
 5                                                        UNITED STATES MAGISTRATE JUDGE
 6
                                         RULE 5-1(i)(3) ATTESTATION
 7
            I, Benjamin T. Takemoto, attest pursuant to Rule 5-1(i)(3) of the Local Rules of Practice in Civil
 8
     Proceedings before the United States District Court for the Northern District of California that I have
 9
     obtained the concurrence in the filing of the above stipulated request from Plaintiffs’ counsel.
10
                                                          /s/ Benjamin T. Takemoto
11                                                        BENJAMIN T. TAKEMOTO

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                Stipulated Request for Order, SurvJustice, Inc. v. DeVos, No. 18-cv-0535-JSC
                                                    3
